Citation Nr: 1637910	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  14-18 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Buffalo, New York


THE ISSUES

1.  Whether an overpayment of VA Post-9/11 GI Bill (Chapter 33) educational benefits in the amount of $360.00 was properly created.  

2.  Entitlement to waiver of recovery of an overpayment of VA Post-9/11 GI Bill (Chapter 33) educational benefits in the calculated amount of $360.00.  

3.  Whether an overpayment of VA Post-9/11 GI Bill (Chapter 33) monthly housing allowance benefits in the amount of $916.56 was properly created.  

4.  Entitlement to waiver of recovery of an overpayment of VA Post-9/11 GI Bill (Chapter 33) in the calculated amount of $916.56.  

5.  Whether an overpayment of VA Post-9/11 GI Bill (Chapter 33) educational benefits in the amount of $156.23 was properly created.  

6.  Entitlement to waiver of recovery of an overpayment of VA Post-9/11 GI Bill (Chapter 33) educational benefits in the calculated amount of $156.23.  
7.  Whether an overpayment of VA Post-9/11 GI Bill (Chapter 33) monthly housing allowance benefits in the amount of $1729.41 was properly created.  

8.  Entitlement to waiver of recovery of an overpayment of VA Post-9/11 GI Bill (Chapter 33) VA Post-9/11 GI Bill (Chapter 33) in the calculated amount of $1729.41.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2013 determination of the Buffalo, New York, Regional Office (RO) which determined that the Appellant had been overpaid VA Post-9/11 GI Bill (Chapter 33) educational benefits in the amount of $360.00 and VA Post-9/11 GI Bill (Chapter 33) monthly housing allowance benefits in the amount of $916.56.  In May 2013, the Appellant submitted both a notice of disagreement (NOD) with the creation of the debts in the calculated amounts and a request for waiver of the overpayments.  In June 2013, the RO's Committee on Waivers and Compromises (Committee) denied waiver of recovery of both the overpayment of VA Post-9/11 GI Bill (Chapter 33) educational benefits in the calculated amount of $360.00 and VA Post-9/11 GI Bill (Chapter 33) monthly housing allowance benefits in the calculated amount of $916.56.  

In August 2013, the RO determined that the Appellant had been overpaid VA Post-9/11 GI Bill (Chapter 33) educational benefits in the amount of $156.23 and VA Post-9/11 GI Bill (Chapter 33) monthly housing allowance benefits in the amount of $1729.41.  In November 2013, the Appellant submitted both a NOD with the creation of the debts in the calculated amounts and a request for waiver of the overpayments.  In January 2014, the Committee denied waiver of recovery of both the overpayment of VA Post-9/11 GI Bill (Chapter 33) educational benefits in the calculated amount of $156.23 and VA Post-9/11 GI Bill (Chapter 33) monthly housing allowance benefits in the calculated amount of $1729.41.  In January 2014, the Appellant submitted a NOD.  In April 2014, the RO issued a statement of the case (SOC) to the Appellant which addressed the issue of "entitlement to a waiver of an overpayment."  In May 2014, the Appellant submitted an Appeal to the Board (VA Form 9).  In December 2015, the Board remanded the Appellant's appeal to the Agency of Original Jurisdiction (AOJ) for additional action.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Appellant's appeal should take into consideration the existence of this electronic record.  

The Board has reframed the issues on appeal in accordance with the record.  

The Appellant's appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.  


REMAND

The record is devoid of any documentation of the action, if any, undertaken by the AOJ in compliance with the Board's December 2015 Remand instructions.  The United States Court of Appeals for Veterans Claims (Court) has held that the RO's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC to the Appellant which addresses the issues of whether an overpayment of VA Post-9/11 GI Bill (Chapter 33) educational benefits in the amount of $360.00 was properly created; whether an overpayment of VA Post-9/11 GI Bill (Chapter 33) monthly housing allowance benefits in the amount of $916.56 was properly create; whether an overpayment of VA Post-9/11 GI Bill (Chapter 33) educational benefits in the amount of $156.23 was properly created; and whether an overpayment of VA Post-9/11 GI Bill (Chapter 33) monthly housing allowance benefits in the amount of $1729.41 was properly created.  The Appellant should be given the appropriate opportunity to respond to the SOC.  

2.  Then readjudicate the issues of the Appellant's entitlement to waiver of recovery of an overpayment of VA Post-9/11 GI Bill (Chapter 33) educational benefits in the calculated amount of $360.00; waiver of recovery of an overpayment of VA Post-9/11 GI Bill (Chapter 33) in the calculated amount of $916.56; waiver of recovery of an overpayment of VA Post-9/11 GI Bill (Chapter 33) educational benefits in the calculated amount of $156.23; and waiver of recovery of an overpayment of VA Post-9/11 GI Bill (Chapter 33) VA Post-9/11 GI Bill (Chapter 33) in the calculated amount of $1729.41.  

If any benefit sought on appeal remains denied, the Appellant should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

